Citation Nr: 1208696	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-39 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability, to include as secondary to service-connected disability, and, if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for a right foot disability.

3.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2011) for right foot disability.


REPRESENTATION

Appellant represented by:	Laura A. Walker, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The September 2007 rating decision reopened the Veteran's claim for service connection for pes cavus, but denied it on a de novo basis.  The rating decision also denied the Veteran's claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a right foot disability.  The February 2010 rating decision denied service connection for a right foot disability under the provisions of 38 U.S.C.A. § 1151.

The Veteran indicated in his December 2008 substantive appeal regarding his claims for service connection for a right foot disability and a temporary total rating that he wanted to testify at a hearing before a Veterans Law Judge.  In a Statement in Support of Claim submitted at the same time, the Veteran wrote that he was requesting to be scheduled for a local hearing with a Decision Review Officer.  By letter dated January 2009, the RO acknowledged the Veteran's request for a Travel Board hearing and informed him that unless the VA heard from him, his name would remain on the list for such a hearing.  The Board notes the Veteran testified at the RO before a Decision Review Officer in February 2009.  When the Veteran testified before the undersigned in November 2011, testimony was received as to all issues.  The Board, accordingly, considers the Veteran's request for a hearing before a Veterans Law Judge to be satisfied.

The issues of entitlement to service connection for a right foot disability, to include as secondary to service-connected disability, and the claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pes cavus was denied by a May 1970 rating decision, and the Veteran did not appeal this decision within one year from the date of issuance of notice of the rating decision.

2.  Relevant service records, which existed and had not been associated with the claims file when VA first decided the claim in May 1970, have been associated with the claims file.

3.  The Veteran underwent right foot surgery by the VA in May 2007, and subsequently had four additional operations on the right foot.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that VA right foot surgery and ensuing treatment resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The May 1970 rating decision which denied service connection for pes cavus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence received subsequent to the May 1970 rating decision is new and material, and the criteria for reconsideration of the claim for entitlement to service connection for right foot disability have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).

3.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right foot disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the Board's decision herein finds that new and material evidence has been received sufficient to reconsider the claim for service connection for right foot disability, the benefit sought on appeal is granted in full with respect to reconsidering the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the new and material evidence claim, such error was harmless.  

By a letter dated November 2009, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, private and VA medical records, including the reports of VA examinations, and the Veteran's testimony at two hearings, including one before the undersigned Veterans Law Judge.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his right foot disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.  New and Material Evidence

A rating decision dated in May 1970 denied the Veteran's claim of entitlement to service connection for pes cavus.  It was stated this was a congenital and developmental abnormality, and not a disability under the law.  The Veteran was notified of this determination and his right to appeal by a letter dated later that month, but a timely appeal was not received.  As such, that determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Board notes that additional service treatment records that had not previously been of record at the time of the May 1970 rating decision were received at a hearing at the RO in February 2009.  The records received at that time included a May 1968 entry that noted pes planus.  Pursuant to 38 C.F.R. § 3.156(c) (2011), when relevant service records, which existed and had not been associated with the claims file when VA first decided the claim, are subsequently associated with the claims file, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  As such, the Board finds that reconsideration of the claim for service connection for a right foot disability is warranted.  See 38 C.F.R. § 3.156(c) (2011).  

2.  Compensation pursuant to 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

The service treatment records show the Veteran denied any foot trouble on a report of medical history in April 1968.  It was reported following the enlistment examination (Standard Form 88) in April 1968 that the Veteran was qualified for enlistment.  In May 1968, pes planus was noted.  This defect was noted to be an addition to Standard Form 88.  The remainder of the service treatment records is negative for complaints or findings concerning any right foot disability.  On the September 1969 report of medical history, the Veteran denied a history of foot trouble.  No foot abnormalities were noted on the separation examination in September 1969, and the Veteran was qualified for discharge from service. 

The Veteran was afforded a VA orthopedic examination in March 1970.  An examination revealed the longitudinal arch of the right foot was excessively high in the lying position, and remained somewhat high in the standing position.  The diagnosis was pes cavus, mild.

VA outpatient treatment records disclose the Veteran was seen in the orthopedic clinic in January 2007 and reported right foot deformity and pain for several years.  It was stated he had been seen by podiatry and tried various pads without relief.  Physical examination of the right foot revealed a high arch/cavus.  There was normal ankle, subtalar and midfoot motion without pain.  A hallux valgus deformity was noted.  The second through fifth claw toes were flexible at the proximal interphalangeal joint, and rigid at the distal interphalangeal joint.  There was a callosity at the distal second toe, and the base of the third metatarsal head.  The assessment was severe hallux valgus of the right foot, with metatarsalgia and claw toe deformity.  An electromyogram the next month was indicative of chronic neurogenic lesions affecting the right L5-S1 nerve roots.  The findings suggested this was either a slowly progressive or remote process.  

The Veteran was hospitalized by the VA in May 2007 for persistent right foot pain.  During the hospitalization, a calcaneal osteotomy, plantar fascia release, peroneus longus transfer to peroneus brevis, bipolar enterostomy of the first metatarsal, extensor hallucis longus lengthening and hammertoe corrections of toes two through five were performed.  The diagnosis was status post open reduction and internal fixation of right Charcot-Marie-Tooth.  The operative report shows that the informed consent contained all the required elements.  The discharge summary reveals that the risks and benefits of the cavus reconstruction were discussed with the Veteran prior to the procedure.  He also saw the surgeon who reviewed the procedure and the planned outcome versus the risks.  After all his questions were answered, the Veteran consented to proceed with the surgical intervention.

VA outpatient treatment records show the Veteran was seen in August 2007.  It was noted he had developed a postoperative heel ulcer that was draining.  This had been treated and resolved.  He also developed a draining wound of the great toe which was resolving nicely.  

The record discloses the Veteran underwent additional right foot surgery in December 2007, and in April and November 2008.  

The Veteran was afforded a VA examination of the feet in March 2009.  The examiner stated he reviewed the claims folder and the service treatment records.  The Veteran asserted that about 10 years earlier, he developed non-healing ulcers or skin lesions, pain and altered gait.  This culminated in his foot surgeries to address a change in his foot morphology.  The Veteran recalled being diagnosed with pes planus in service, but he developed a higher arch on the right foot.  The medical records indicate he was diagnosed with a Charcot foot deformity.  The examiner stated the Veteran had four surgeries on his right foot.  The diagnosis was right foot Charcot disease.  

The Veteran's claims folder and the computer records were reviewed by a VA physician in December 2009.  It was his opinion that the right foot disability the Veteran was experiencing was at least as likely as not caused by or the result of his multiple operations (in addition to his underlying Charcot-Marie-Tooth disease).  He added that the complications were anticipated possible complications of the surgical interventions he underwent.  With each surgery, the Veteran was properly consulted to the possible risks of the surgery, including the risks of infection and non-union.  In reviewing the surgical procedures, there was no indication of any careless, negligent or improper surgical care.  The complications of cellulitis and non-union are quite great with these surgeries, and the Veteran was consulted as to these risks ahead of time.  The risks of infection and non-union are increased with smoking, and there is documentation that the Veteran was counseled to quit smoking but continued to smoke throughout his care, and this certainly increased his risk of the complications he had.

The Veteran asserts his right foot disability is due to negligence on the part of the VA.  He claims that following the initial surgery in May 2007, he would not have had the subsequent procedures because he has been misdiagnosed.  He argues that the outcome he obtained from the surgeries could not have reasonably been the expected result of the treatment he received.

The only evidence supporting the Veteran's claim consists of his statements.  In contrast, following a review of the claims folder and medical records, a VA physician concluded there was no carelessness, negligence or improper care on the part of the VA.  Further, the record reflects that the Veteran provided informed consent as to the VA procedures.

The Board acknowledges the Veteran's assertions that his right foot disability is due to the surgeries performed by the VA.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his right foot disorder is the result of the VA's carelessness or negligence.  Although the Veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.

The fact remains that the competent and probative medical evidence fails to establish that the Veteran had increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations of additional disability.  Accordingly, entitlement to the benefits sought is denied.   

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence, consisting of additional service treatment records, has been received, and reconsideration of the claim for service connection for a right foot disability is granted.  

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right foot disability are denied.


REMAND

The Veteran has been granted service connection for, among other disabilities, degenerative joint disease of the thoracolumbar spine, evaluated as 20 percent disabling, and for radiculopathy of the right lower extremity, evaluated as 10 percent disabling.  The combined schedular rating is 80 percent, and the Veteran has been found to be unemployable due to his service-connected disabilities from September 2010.

The Veteran argues service connection is warranted for a right foot disability.  He claims it is related to his service-connected low back disorder.  The Board notes there are conflicting medical opinions of record.  

In September 2007, a VA physician reviewed the claims folder and the Veteran's medical records.  The physician noted the Veteran was service-connected for degenerative joint disease of the thoracolumbar spine and radiculopathy of the right lower extremity.  Based on a review of the records and available medical literature, it was his opinion that the Veteran's Charcot-Marie-Tooth disease and the resulting surgery were not related to the service-connected degenerative joint disease of the thoracolumbar spine with right lower extremity radiculopathy.  He observed that the literature showed that Charcot-Marie-Tooth disease was a hereditary motor sensory neuropathy that resulted from a mutation in one of several myelin genes that results in defects in myelin structure, maintenance and formation.  This ultimately leads to the development of peripheral neuropathy.  Thus, the Charcot-Marie-Tooth disease was a hereditary condition and was not related to his thoracolumbar spine with right lower extremity radiculopathy.

Similarly, on the March 2009 VA examination of the feet, the examiner noted the Veteran had numerous surgeries on his right foot following the development of Charcot disease.  He did not see medical evidence to support a conclusion that the changes noted in the right lower extremity were the result of the Veteran's service-connected low back disability.  While he did have surgery for his low back, Charcot disease would not be the result of a back condition.  He commented that the deformity in the Veteran's right foot was an independent condition and is not the result of his service-connected low back disorder.  He added there was no left foot disability and the right foot Charcot disease was less likely than not related to service.  He indicated it developed idiopathically.

The Veteran was seen in a VA clinic in November 2007 for a preoperative history and physical.  It was noted he had sustained a low back injury and, subsequent to that, developed a neuropathy of the right foot resulting in Charcot-Marie-Tooth foot cavovarus foot deformity.  It was indicated the back issue might have been the cause of this.  It was unclear whether it was fully the cause, however it might have been in part causative for the foot deformity.  

In a statement dated May 2011, I. M. Siegel, M.D., noted he examined the Veteran, and concluded his right foot problem might be related to his back condition.  He specifically commented that the Veteran did not have Charcot-Marie-Tooth disease.  

A March 2011 note in the Veteran's VA medical records notes that following a discussion with the staff during a conference, it was indicated that the clinical examination and radiologic findings were not suggestive of Charcot-Marie-Tooth disease of the right foot.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

The Board notes that the opinions stating the Veteran's right foot disability was not related to his service-connected low back disorder failed to address whether the service-connected disabilities (degenerative joint disease of the thoracolumbar spine and radiculopathy of the right lower extremity) aggravated his right foot disability.

Since the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 is inextricably intertwined with the claim for service connection for a right foot disability, it is deferred pending completion of the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination and request that the examiner provide an opinion concerning whether it is at least as likely as not that the Veteran's service-connected low back disability and/or radiculopathy of the right lower extremity aggravated (permanently worsened the underlying disorder beyond its normal course) his right foot disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The examiner should also address the opinion of Dr. Siegel that the Veteran's right foot disorder might be related to his back disability.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010)



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


